Case 1:13-cv-03363-CMA-KMT Document 245 Filed 09/15/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

   v.

   JESSE W. ERWIN, JR.,
   SETH A. LEYTON, and
   LEWIS P. MALOUF,

          Defendants, and

   DANIEL SCOTT CODDINGTON, and
   CODDINGTON FAMILY TRUST,

          Relief Defendants.


        ORDER ADOPTING RECOMMENDATION OF UNITED STATES MAGISTRATE
                         JUDGE KATHLEEN M. TAFOYA


          This matter is before the Court on the August 21, 2020 Recommendation of

   United States Magistrate Judge (“the Recommendation”) (Doc. # 239), wherein

   Magistrate Judge Tafoya recommends that this Court grant Plaintiff Securities and

   Exchange Commission’s Motion to Strike Answer of Coddington Family Trust (Doc. #

   234), strike Coddington Family Trust’s Answer (Doc. # 52), and direct the Clerk of Court

   to enter default against Coddington Family Trust pursuant to Fed. R. Civ. P. 55(a). (Doc.

   # 239 at 3.) In the Recommendation, Judge Tafoya found that Coddington Family Trust

   has been unrepresented in this matter for over two years—even after being ordered to
Case 1:13-cv-03363-CMA-KMT Document 245 Filed 09/15/20 USDC Colorado Page 2 of 3




   retain counsel (Doc. # 191)—and, consequently, that the entry of default against

   Coddington Family Trust is appropriate and its answer should be stricken. (Doc. # 239

   at 3.) The Recommendation is incorporated herein by reference. See 28 U.S.C. §

   636(b)(1)(B); Fed. R. Civ. P. 72(b).

          The Recommendation advised the parties that specific written objections were

   due within fourteen (14) days after being served with a copy of the Recommendation.

   (Doc. # 239 at 3–4.) Despite this advisement, no objection to the Recommendation has

   been filed by any party.

          “[T]he district court is accorded considerable discretion with respect to the

   treatment of unchallenged magistrate reports. In the absence of timely objection, the

   district court may review a magistrate [judge’s] report under any standard it deems

   appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

   Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

   to require district court review of a magistrate’s factual or legal conclusions, under a de

   novo or any other standard, when neither party objects to those findings.”)).

          After reviewing the Recommendation of Magistrate Judge Tafoya, in addition to

   applicable portions of the record and relevant legal authority, the Court is satisfied that

   the Recommendation is sound and not clearly erroneous or contrary to law. See Fed. R.

   Civ. P. 72(a). Accordingly, the Court ORDERS that the Recommendation of United

   States Magistrate Judge (Doc. # 239) is AFFIRMED and ADOPTED as an Order of this

   Court. It is
Case 1:13-cv-03363-CMA-KMT Document 245 Filed 09/15/20 USDC Colorado Page 3 of 3




         FURTHER ORDERED that Plaintiff Securities and Exchange Commission’s

   Motion to Strike Answer of Coddington Family Trust (Doc. # 234) is GRANTED.

   Accordingly, Coddington Family Trust’s Answer (Doc. # 52) is hereby STRICKEN. It is

         FURTHER ORDERED that the Clerk of Court is DIRECTED to enter default

   against Coddington Family Trust, pursuant to Fed. R. Civ. P. 55(a).

         DATED: September 15, 2020

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge
